DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	Applicant’s amendments to the claims of September 1, 2022, in response to the Office Action of March 2, 2022, are acknowledged.

Response to Arguments
	Applicant’s arguments are moot in view of the amendments to the claims and the new prior art set forth below in response thereto.

Status of the Claims
	Claims 1-8 and 12-20 are pending.  Claims 4, 6, 7, and 12-16 are withdrawn.  Claims 1-3, 5, 8, and 17-20 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, 8, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Collins et al., (US2015/0071904), in view of Testa et al., (US2005/0148553), in view of Bonner et al., (US2006/0172956), in view of Burnet et al., (US2004/0033969), and in view of Weers (US2007/0196461).
	Collins teaches administering compositions that increase ROS flux and endogenous ROS production to potentiate oxidative attack by biocides and antibiotics. See abstract.  They can be used to treat aerobic and facultative anaerobic bacteria. See par. 5.  In some embodiments, the antibiotic is bactericidal or bacteriostatic, including a nitroimidazole. See par.’s 27 and 28.  The methods can prevent and slow biofilm bacteria formation. See par. 275.  Such can be used post-operatively after an in-dwelling device, such as a joint replacement). See par. 278.  Any of the major classes of antibiotics that are bactericidal can be potentiated by inhibiting ROS production with a nitroimidazole compound, as a first listed example. See par. 200.  Collins teaches that a disease that is caused by a bacterial toxin includes those caused by brucellosis. See par. 259, 261, and 268.
	Testa teaches septic arthritis is an infection in the joints, which can be caused by Brucella species. See par. 48.  Septic joints and infected arthroplasties are treated for at least four weeks. See par. 51.
	Bonner teaches a method for treating reactive arthritis, which is a type of arthritis that develops from a microbial infection and can be triggered by Brucella, including Brucella melitensis. See par.’s 5 and 167.e.g. Some of these patients also have ankylosing spondylitis causing joint inflammation and pain. See par. 6.  Symptoms include fatigue, malaise, fever, joint pain, weight loss, and others. See par. 10.  The combinations for treatment include an antiprotozoal that can be used for anaerobic bacteria, including ornidazole and nitroimidazole compounds are particularly preferred. See par. 26.  The combinations include an anti-protozoal, such as ornidazole.  Additionally, a broad-spectrum antibiotic can also be used, including beta-lactams.  See par. 84.  This includes penicillin and cephalosporin. See par. 121.  Preferred beta lactams include amoxicillin.  A patient that can be treated includes humans and animals. See par. 50.  Brucella species are mentioned throughout Bonner as a cause of the claimed joint inflammation and pain. See par. 88, 89, 109 (Brucella melitensis), and 167. 
	Burnet teaches widespread resistance to beta lactams is growing.  A strategy to overcome resistance is to couple beta lactam antibiotics with inhibitors of beta lactamases, such as clavulanic acid.  One effective combination that prevents the beta lactamases from destroying the antimicrobial is amoxicillin-clavulanic acid. See par. 289.  Burnet teaches methods for treating infection diseases, including bacterial diseases.  One such condition includes a gram negative bacterial infection, such as Brucellosis. See par. 265.
	Weers teaches treating an infection, including a bacteria such as brucella melitensis and other brucella species. See par. 59.  Further, a penicillin and beta lactamase inhibitor can be used to include amoxicillin-clavulanic acid. See par. 67.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to administer ornidazole to a subject with a brucella infection.  One would be motivated to do so because arthritis is known to be a most common symptom of brucellosis and Collins, Bonner, and Testa.  A treatment for Brucella triggered arthritis includes administering ornidazole and a beta-lactam antibiotic.  Further, Burnett explains that amoxicillin can be used to treat Brucellosis.  Weers explains that amoxicillin-clavulanic acid can be used to treat Brucella melitensis and the combination avoids resistance that can be common with amoxicillin because the clavulanic acid acts to inhibit an enzyme that degrades the amoxicillin.  It appears that if a subject has Brucellosis or arthritis caused by the same, there is a reasonable and predictable expectation of success in administering ornidazole to that subject.  Not only is the prior art teaching treating arthritis, but they are teaching treating arthritis caused by Brucellosis, which means that subject has Brucellosis and the prior art is teaching administering ornidazole to that subject.  This is the active step claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D. BARSKY whose telephone number is (571)-272-2795. The examiner can normally be reached on Monday through Friday from 8:30 to 5:30.           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JARED BARSKY/Primary Examiner, Art Unit 1628